Case 1:17-cv-00152-MPT Document 78-1 Filed 10/23/20 Page 1 of 5 PageID #: 1154

                                                                                   EXHIBIT A


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   In re DaVITA INC. STOCKHOLDER                  )
   DERIVATIVE LITIGATION                          )
                                                  )
                                                  )
                                                      Civil Action No. 1:17-cv-00152-MPT
   This Document Relates To:                      )
                                                  )
          ALL ACTIONS.                            )
                                                  )

         [PROPOSED] ORDER PRELIMINARILY APPROVING DERIVATIVE
                SETTLEMENT AND PROVIDING FOR NOTICE

          WHEREAS, Lead Plaintiff having moved, pursuant to Federal Rule of Civil

   Procedure 23.1, for an order (i) preliminarily approving the proposed derivative settlement

   of the Action (the “Settlement”), in accordance with a Stipulation of Settlement, dated

   October 23, 2020 (the “Stipulation”), which, together with the Exhibits annexed thereto,

   set forth the terms and conditions for a proposed Settlement and dismissal of the Action

   with prejudice, upon the terms and conditions set forth therein; and (ii) approving the

   dissemination of the Notice of Proposed Derivative Settlement and Summary Notice of

   Proposed Derivative Settlement; and

          WHEREAS, all capitalized terms contained herein shall have the same meanings

   as set forth in the Stipulation (in addition to those capitalized terms defined herein); and

          WHEREAS, this Court, having considered the Stipulation and the Exhibits annexed

   thereto and having heard the arguments of the Settling Parties at the preliminary approval

   hearing:

          NOW THEREFORE, IT IS HEREBY ORDERED:

          1.      This Court does hereby preliminarily approve, subject to further

   consideration at the Settlement Hearing described below, the Stipulation and the Settlement
Case 1:17-cv-00152-MPT Document 78-1 Filed 10/23/20 Page 2 of 5 PageID #: 1155




   set forth therein, including the terms and conditions for settlement and dismissal with

   prejudice of the Action.

          2.      A hearing (the “Settlement Hearing”) shall be held before this Court on

   ____________, 202__, at __:__ _.m., at 844 North King Street, Courtroom 2124,

   Wilmington, Delaware 19801, to determine whether the Settlement of the Action on the

   terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to

   DaVita, Inc. (“DaVita” or the “Company”) and its stockholders and should be approved by

   the Court; whether the Final Approval Order and the Judgment as provided in ¶¶1.6 and

   1.7 of the Stipulation should be entered herein; and whether to award attorneys’ fees and

   expenses to Lead Plaintiff’s Counsel.

          3.      The Court approves, as to form and content, the Notice of Proposed

   Derivative Settlement annexed as Exhibit A-1 hereto (the “Long-Form Notice”) and the

   Summary Notice of Proposed Derivative Settlement annexed as Exhibit A-2 hereto (the

   “Summary Notice”), and finds that the publication of the Long-Form Notice, Summary

   Notice and Stipulation, substantially in the manner and form set forth in this Order, meets

   the requirements of Federal Rule of Civil Procedure 23.1 and due process, and is the best

   notice practicable under the circumstances and shall constitute due and sufficient notice to

   all Persons entitled thereto.

          4.      Not later than five (5) business days following entry of this Order, DaVita

   shall: (a) cause a copy of the Stipulation and the Long-Form Notice, substantially in the

   form annexed as Exhibit A-1 hereto, to be filed with the U.S. Securities and Exchange

   Commission (“SEC”) via an SEC Form 8-K; (b) create a link to the Stipulation and Long-

   Form Notice on the Company’s “Investors” page of https://investors.davita.com, the

   address of which shall be contained in the Long-Form Notice and Summary Notice; and

                                              -2-
Case 1:17-cv-00152-MPT Document 78-1 Filed 10/23/20 Page 3 of 5 PageID #: 1156




   (c) cause a copy of the Summary Notice, substantially in the form annexed as Exhibit A-2

   hereto, to be published for one day in Investor’s Business Daily.

          5.      Not later than ten (10) business days following entry of this Order, DaVita’s

   counsel shall file with the Court and serve on Lead Plaintiff’s Counsel proof, by affidavit

   or declaration, that it has complied with ¶4 above.

          6.      All DaVita stockholders shall be bound by all orders, determinations, and

   judgments of the Court in the Action concerning the Settlement, whether favorable or

   unfavorable to DaVita’s stockholders.

          7.      Pending the Effective Date, all proceedings and discovery in the Action

   shall be stayed except as otherwise provided for in the Stipulation, and no party to the

   Action or any DaVita stockholders shall file or prosecute any action or proceeding in any

   court or tribunal relating to the Settlement or asserting any of the Released Claims against

   the Released Persons.

          8.      All papers in support of the Settlement and the separately negotiated

   attorneys’ fees and expenses shall be filed with the Court and served on or before

   ___________, 202__, and any reply briefs shall be filed with the Court on or before

   ___________, 202__.

          9.      Any DaVita stockholder may appear and show cause, if he, she, or it has

   any reason why the terms of the Settlement of the Action should not be approved as fair,

   reasonable, and adequate, or why the Final Approval Order and Judgment should not be

   entered thereon, provided, however, that, unless otherwise ordered by the Court, no DaVita

   stockholder shall be heard or entitled to contest the approval of all or any of the terms and

   conditions of the Settlement, or, if approved, the Final Approval Order and the Judgment

   to be entered thereon approving the same, unless that Person has, at least fourteen (14)

                                               -3-
Case 1:17-cv-00152-MPT Document 78-1 Filed 10/23/20 Page 4 of 5 PageID #: 1157




   calendar days before the Settlement Hearing, filed with the Clerk of the Court appropriate

   proof of DaVita stock ownership, along with written objections, including the basis

   therefore, and copies of any papers and briefs in support thereof. All written objections

   and supporting papers must be submitted to the Court either by mailing them to:

                             Office of the Clerk
                             United States District
                             District of Delaware
                             844 North King Street, Unit 18
                             Wilmington, DE 19801-3750

   OR by filing them in person at any location of the United States District Court for the

   District of Delaware.

          10.     Any DaVita stockholder who does not make an objection in the manner

   provided herein shall be deemed to have waived such objection and shall forever be

   foreclosed from making any objection to the fairness, reasonableness, or adequacy of the

   Settlement as incorporated in the Stipulation and to the award of attorneys’ fees and

   expenses to Lead Plaintiff’s Counsel, unless otherwise ordered by the Court, but shall

   otherwise be bound by the Final Approval Order and the Judgment to be entered and the

   releases to be given.

          11.     Neither the Stipulation nor the Settlement, including the Exhibits attached

   thereto, nor any act performed or document executed pursuant to or in furtherance of the

   Stipulation or the Settlement: (a) is or may be deemed to be or may be offered, attempted

   to be offered, or used in any way as a concession, admission, or evidence of the validity of

   any Released Claims or any fault, wrongdoing, or liability of the Released Persons or

   DaVita; or (b) is or may be deemed to be or may be used as a presumption, admission, or

   evidence of any liability, fault, or omission of any of the Released Persons or DaVita in

   any civil, criminal, or administrative or other proceeding in any court, administrative

                                              -4-
Case 1:17-cv-00152-MPT Document 78-1 Filed 10/23/20 Page 5 of 5 PageID #: 1158




   agency, tribunal, or other forum. Neither the Stipulation nor the Settlement, nor any act

   performed or document executed pursuant to or in furtherance of the Stipulation or the

   Settlement, shall be admissible in any proceeding for any purpose, except to enforce the

   terms of the Settlement, and except that the Released Persons may file or use the

   Stipulation, the Final Approval Order, and/or the Judgment in any action that may be

   brought against them in order to support a defense or counterclaim based on principles of

   res judicata, collateral estoppel, full faith and credit, release, standing, judgment bar or

   reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

   counterclaim.

          12.      The Court reserves the right to adjourn the date of the Settlement Hearing

   or modify any other dates set forth herein without further notice to DaVita stockholders,

   and retains jurisdiction to consider all further applications arising out of or connected with

   the Settlement. The Court may approve the Settlement, with such modifications as may be

   agreed to by the Settling Parties, if appropriate, without further notice to DaVita

   stockholders.

          IT IS SO ORDERED.



   DATED: ____________                    __________________________________________
                                          THE HONORABLE MARY PAT THYNGE
                                          CHIEF UNITED STATES MAGISTRATE JUDGE




                                               -5-
